Name: Council Directive 83/276/EEC of 26 May 1983 amending Directive 76/756/EEC on the approximation of the laws of the Member States relating to the installation of lighting and light-signalling devices on motor vehicles and their trailers
 Type: Directive
 Subject Matter: marketing;  organisation of transport;  European Union law;  land transport
 Date Published: 1983-06-09

 Avis juridique important|31983L0276Council Directive 83/276/EEC of 26 May 1983 amending Directive 76/756/EEC on the approximation of the laws of the Member States relating to the installation of lighting and light-signalling devices on motor vehicles and their trailers Official Journal L 151 , 09/06/1983 P. 0047 - 0048 Spanish special edition: Chapter 13 Volume 14 P. 0072 Portuguese special edition Chapter 13 Volume 14 P. 0072 *****COUNCIL DIRECTIVE of 26 May 1983 amending Directive 76/756/EEC on the approximation of the laws of the Member States relating to the installation of lighting and light-signalling devices on motor vehicles and their trailers (83/276/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (4), as last amended by Directive 80/1267/EEC (5), and by the 1979 Act of Accession, stipulates that the provisions necessary for implementing the EEC type-approval procedure in respect of each of the parts and characteristics of vehicles are to be adopted by means of separate Directives; whereas the provisions relating to the installation of lighting and light-signalling devices were adopted by means of Directive 76/756/EEC (6), as amended by Directives 80/233/EEC (7) and 82/244/EEC (8); Whereas, since the method adopted by Directive 70/156/EEC for harmonizing laws is 'optional', manufacturers have chosen not to invoke the Community provisions enacted by Directive 76/756/EEC, on the grounds that the latter provide for dipped-beam alignment (item 4.2.6 of Annex I, as amended Directive 82/244/EEC), and have preferred to have recourse to the relevant national provisions, which do not for the time being include such alignment; whereas, in order to justify their choice, manufacturers cite technical difficulties and the costs of implementing the Community requirement in question, especially in the case of small cars; Whereas, since the provisions concerning dipped-beam alignment came into force, technical developments and factors have arisen which, like dipped-beam alignment, are related to the problem of glare; whereas these developments consist, in particular, of efforts to improve the aerodynamic shape of vehicles, which influences the mounting height of the dipped-beam level lamps, as well as of measures to control light intensity; whereas, in order not to give rise to unnecessary complications, these considerations being inter-related, it is desirable temporarily and adequately to limit application of the provisions, which deal with only a part of the whole; Whereas in order to enable the Community rules on lighting and light-signalling devices to be effectively applied, the date of entry into force of the requirements concerning dipped-beam adjustment on new vehicles should be postponed to 1 October 1984; whereas it is also necessary to provide that the restrictions concerning the first entry into service of vehicles conforming to the type approved before 1 October 1984 shall not enter into force less than three years later, in order to give manufacturers time to adapt their models; Whereas, for the sake of greater clarity, it is now desirable to bring together in a single text all the enacting terms of Directive 76/756/EEC and subsequent amendments, including those made by this Directive, HAS ADOPTED THIS DIRECTIVE: Article 1 Articles 1 to 5 of Directive 76/756/EEC are hereby replaced by the following: 'Article 1 For the purposes of this Directive, "vehicle'' means any motor vehicle intended for use on the road, with or without bodywork, having at least four wheels and a maximum design speed exceeding 25 kilometres per hours, and its trailers, with the exception of vehicles which run on rails, agricultural or forestry tractors and machinery, and public-works vehicles. Article 2 1. No Member State may: - refuse, in respect of a type of vehicle, to grant EEC type-approval or national type-approval, or - refuse or prohibit the sale, registration, entry into service or use of vehicles, on grounds relating to the installation on the vehicles of the lighting and light-signalling devices, whether mandatory or optional, listed in items 1.5.7 to 1.5.20 of Annex I if these devices are installed in accordance with the requirements set out in Annex I. 2. By way of derogation from paragraph 1, compliance with the provisions of item 4.2.6 of Annex I shall be required only with effect from 1 October 1984. However, where devices such as those referred to in item 4.2.6.2 are installed before that date, they must satisfy the requirements set out in item 4.2.6. Where EEC type-approval (or the issue of the document referred to in the last indent of Article 10 (1) of Directive 70/156/EEC) or national type-approval was granted after 1 October 1979 and before 1 October 1984 in respect of a vehicle type that does not comply with the requirements referred to in paragraph 1, Member States may prohibit the first entry into service of vehicles of that type with effect from 1 October 1987. Article 3 A Member State which has granted EEC type-approval shall take the necessary measures to ensure that it is informed of any modification to any of the parts or characteristics referred to in item 1.1 of Annex I. The competent authorities of that Member State shall determine whether further tests should be carried out on the modified vehicle type and a fresh report drawn up. Where such tests reveal failure to comply with the requirements of this Directive, the modification shall not be approved. Article 4 Any amendments necessary in order to adjust the content of the Annexes to take account of technical progress shall be adopted in accordance with the procedure laid down in Article 13 of Directive 70/156/EEC. Article 5 1. Member States shall bring into force the provisions necessary in order to comply with this Directive not later than 1 October 1983. They shall forthwith inform the Commission thereof. 2. Once this Directive has been notified to the Member States (1) they shall ensure that the Commission is informed, in sufficient time to enable it to submit its comments, of any draft laws, regulations or administrative provisions which they intend to adopt in the field covered by this Directive. (1) This Directive was notified to the Member States on 1 June 1983.' Article 2 This Directive is addressed to the Member States. Done at Brussels, 26 May 1983. For the Council The President Otto Graf LAMBSDORFF (1) OJ No C 279, 22. 10. 1982, p. 5. (2) OJ No C 68, 14. 3. 1983, p. 87. (3) OJ No C 77, 21. 3. 1983, p. 1. (4) OJ No L 42, 23. 2. 1970, p. 1. (5) OJ No L 375, 31. 12. 1980, p. 34. (6) OJ No L 262, 27. 9. 1976, p. 1. (7) OJ No L 51, 22. 5. 1980, p. 8. (8) OJ No L 109, 22. 4. 1982, p. 31.